Citation Nr: 0639749	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for insomnia, nightmares, 
fatigue, and long and short-term memory loss, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from January 1988 to June 
1988, from November 1990 to June 1991, along with service in 
the Army Reserves, reportedly through 2004.  The veteran's DD 
Form 214 and service medical records indicate that he had 
active duty in the Southwest Asia Theater of operations from 
January to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was before the Board in October 2003, and the 
issues of service connection for a mental disorder to include 
entitlement due to undiagnosed illness, and an increased 
rating for headaches were denied. At that time, the Board 
remanded the issues of service connection for joint pain due 
to undiagnosed illness, and insomnia, nightmares, fatigue, 
and long and short-term memory loss due to undiagnosed 
illness. The issue of service connection for residuals of a 
right shoulder injury previously considered on appeal, was 
granted by the RO in a June 2006 rating decision and will not 
be addressed by the Board.

In a VA Form 9, received in August 2006, the veteran 
specified that his appeal was limited to service connection 
for insomnia, nightmares, fatigue, and long and short-term 
memory loss due to undiagnosed illness.  In compliance with 
the veteran's request, the issue of service connection for 
joint pain due to undiagnosed illness is formally withdrawn, 
and will not be addressed by the Board at this time.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The claimed insomnia, nightmares, fatigue, and long and 
short-term memory loss are most recently clinically 
associated with a personality disorder. 


CONCLUSION OF LAW

The criteria for service connection for insomnia, nightmares, 
fatigue, and long and short-term memory loss, as due to 
undiagnosed illness, are not met. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. The veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service. 38 C.F.R. § 3.303.

The veteran is seeking service connection for various 
symptoms based on the theory that they are manifestations of 
an undiagnosed illness resulting from active duty in the Gulf 
War. Service records confirm the veteran's active duty in the 
Southwest Asia Theater of operations from January to June 
1991. Therefore, he is a "Persian Gulf veteran" (i.e., had 
active military service in the Southwest Asia theater of 
operations during the Gulf War) as defined by 38 C.F.R. § 
3.317(d).

38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

Under 38 C.F.R. § 3.317(a) VA shall pay compensation to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability" (manifested by certain signs or 
symptoms), which, by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence 


perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a). Signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b).

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).

The clinical record shows that the veteran has reported 
certain signs and symptoms, to include fatigue and sleep 
disturbance, that are be considered manifestations of 
undiagnosed illnesses.  Indeed, since alleged symptoms of 
Persian Gulf War illness are capable of lay observations, the 
veteran's and other laypersons testimony on his symptoms is 
considered competent evidence.  See Gutierrez v. Principi, 19 
Vet. App. 1 (2004) .  

However, in this case there is a diagnosed illness to account 
for his several symptoms and complaints namely, insomnia, 
nightmares, fatigue, and long and short-term memory loss. In 
VA psychological examinations in March and April 


2006, the veteran was described as either a malingerer or it 
was opined in the April 2006 report that the veteran's 
subjective complaints were as likely as not attributable to a 
character or personality disorder.  No clinical diagnosis was 
offered under Axis I of the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), and personality disorder, not 
otherwise specified was the Axis II diagnosis.  Here, the 
evidence does not show that the veteran's claimed insomnia, 
nightmares, fatigue, and long and short-term memory loss are 
symptoms which are manifestations of an undiagnosed illness. 
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable because his symptomatology 
has been attributed to a known clinical diagnosis. 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim nevertheless must be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The most recent medical evidence associates the veteran's 
complaints of insomnia, nightmares, fatigue, and long and 
short-term memory loss with a primary diagnosis of a 
personality disorder, without a chronic psychiatric 
disability offered as a diagnosis.  It is to be noted that in 
terms of direct service connection, personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303 (c). Also, there is absolutely 
no medical evidence of any superimposed disease or injury 
during military service or active duty for training (ACDUTRA) 
in the Army Reserves, for a personality disorder. VAOPGCPREC 
82- 90 (July 18, 1990).

The preponderance of the evidence is against a claim of 
service connection for insomnia, nightmares, fatigue, and 
long and short-term memory loss with a primary diagnosis of a 
personality disorder on a direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).
 
Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In May 2004, VA sent a letter notifying the veteran of the 
evidence necessary to establish service connection based on 
an undiagnosed illness. The veteran has been informed of what 
he was expected to provide and what VA would obtain on his 
behalf, and asked him to provide VA with any evidence he may 
have pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  In 
July 2006, the veteran was given information regarding 
disability ratings and effective date assignments.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard 


to his claim. The veteran has also been afforded VA medical 
examinations to evaluate his claimed disabilities. As such, 
VA met its duty to assist.


ORDER


Service connection for insomnia, nightmares, fatigue, and 
long and short-term memory loss, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317 is denied.



____________________________________________
MARJORIE A. AUER	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


